DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document, entitled “BWP operation in unlicensed spectrum”, by InterDigital Inc., hereinafter referred to as InterDigital Document, in view of Loehr et al. in Pub. No. US 2019/0253230 A1 (with earlier filing date of Provisional Application No. 62/630,762), hereinafter referred to as Loehr, and NPL Document, entitled “Considerations on channel access for NR unlicensed operations”, by Sony, hereinafter referred to as Sony Document, and further in view of Li et al. in Pub. No. US 2019/0190681 (with earlier filing date of Provisional Application No. 62/608,233), hereinafter referred to as Li.
 	Referring to claim 1, InterDigital Document discloses a method performed by a wireless device configured to operate in a wireless communication system, the method comprising: receiving, from a network, multiple bandwidth parts (BWPs) for a cell (Section 2.1) and switching from the first BWP to a second BWP among the multiple BWPs (Section 2.1).
 	InterDigital Document differs from the claim, it does not disclose the features of: determining a first BWP among the multiple BWPs as an active BWP and performing a random access procedure on the second BWP, which are well known in the art and commonly applied in wireless communications field for providing conventional bandwidth conservation and bandwidth allocation optimization purpose.
 	Loehr, for example, from the similar field of endeavor, teaches the same features of: determining a first BWP among the multiple BWPs as an active BWP and performing a random access procedure on the second BWP (paragraphs [0039], [0054], [0058]-[0059], [0147], [0153] & [0179] in U.S. Publication; paragraphs [0033], [0036], [0044], [0047], [0059]-[0060], [0103] & [0107] in Provisional Application) as claimed.  
 	Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the current invention, to incorporate these well known features of Loehr in the method of InterDigital Document to provide conventional bandwidth conservation and bandwidth allocation optimization, to further enhance the system performance.
 	InterDigital Document in view of Loehr still fail to disclose the features of: measuring a congestion level of the first BWP and switching from the activated first BWP to a second BWP among the multiple BWPs based on the measurement, which are also well known in the wireless communications field for providing conventional data flow and congestion control purpose.
 	Sony Document, for example, also from the similar field of endeavor, teaches such features (Section 2.1). 
 	Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the current invention, to incorporate these well known features of Sony Document in the method of InterDigital Document in view of Loehr to provide conventional data flow and congestion control, to further enhance the system reliability and efficiency.
 	InterDigital Document in view of Loehr and Sony Document still fail to disclose the features of: switching from the activated first BWP to a second BWP among the multiple BWPs based on the measured congestion level of the first BWP being higher than or equal to a congestion threshold configured by the network, which is also well known in the art and commonly applied in communications field for providing conventional congestion control scheme utilizing threshold level comparison.  
	Li, for example, also from the similar field of endeavor, teaches such technical feature (paragraphs [0070] & [0090] in U.S. Publication and paragraphs [0069] & [0089] in Provisional Application).   
 	Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the current invention, to incorporate this well known feature of Li in the method of InterDigital Document in view of Loehr and Sony Document to provide conventional congestion control scheme utilizing threshold level comparison, to further enhance the system compatibility and performance.
 	Referring to claim 2, InterDigital Document in view of Loehr and Sony Document disclose that the multiple BWPs are configured on an unlicensed band (Section 1 in InterDigital Document). 	
 	Referring to claim 9, InterDigital Document in view of Loehr and Sony Document disclose that the second BWP is an initial BWP or a default BWP (paragraphs [0035], [0078], [0080] & [0142] in U.S. Publication of Loehr; paragraphs [0032], [00100]-[00101] in Provisional Application of Loehr).
 	Referring to claims 12-13, claims 12-13 are rejected for substantially identical reasons as claims 1-2, except each claim is in an apparatus claim format, which is also taught by Loehr (FIG. 2 in both U.S. Publication and Provisional Application).
 	Referring to claim 15, claim 15 is rejected for substantially identical reason as claim 1, except the claim is in a processor claim format, which is also taught by Loehr (FIG. 2 in both U.S. Publication and Provisional Application).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over InterDigital Document in view of Loehr, Sony Document and Li, as applied to claim 1 above, and further in view of Pu et al. in Pub. No. US 2019/0182675 (with earlier filing date of Provisional Application No. 62/598,221), hereinafter referred to as Pu.
  	Referring to claim 7, InterDigital Document in view of Loehr, Sony Document and Li fail to disclose that the information on congestion of the first BWP is acquired by carrier sensing, which is also well known in the art and commonly applied in communications field for providing conventional congestion control scheme utilizing carrier sensing.
 	Pu, for example, also from the similar field of endeavor, teaches such technical feature (paragraphs [0040], [0046]-[0047] in U.S. Publication and paragraphs [0039], [0042]-[0043] in Provisional Application).   
 	Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the current invention, to incorporate this well known feature of Pu in the method of InterDigital Document in view of Loehr, Sony Document and Li to provide conventional congestion control scheme utilizing carrier sensing to further enhance the system compatibility and performance.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over InterDigital Document in view of Loehr, Sony Document and Li, as applied to claim 1 above, and further in view of NPL Document, entitled “Summary of remaining issues on bandwidth part  and wideband operation” by Huawei, hereinafter referred to as Huawei Document.
 	Referring to claim 11, InterDigital Document in view of Loehr, Sony Document and Li fail to disclose that the wireless device communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the wireless device, which is also well known in the art and commonly applied in wireless communications field for providing conventional D2D and V2X communication.
 	Huawei Document, for example, also from the similar field of endeavor, teaches such conventional feature (Section 9).  
 	Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the current invention, to incorporate this well known feature of Huawei Document in the method of InterDigital Document in view of Loehr, Sony Document and Li to provide conventional D2D and V2X communication, to further enhance the system compatibility and flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	He et al., Ly et al., and Lee et al. are all additionally cited to show the conventional feature of switching among multiple bandwidth parts (BWPs) based on congestion level similar to the claimed invention. 	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465